
	
		I
		112th CONGRESS
		1st Session
		H. R. 3642
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2011
			Ms. Eddie Bernice Johnson of
			 Texas (for herself and Ms.
			 Edwards) introduced the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the National Institute of Standards and
		  Technology Act to require the Director of the National Institute of Standards
		  and Technology to document operational requirements, assist with national
		  voluntary consensus standards, and conduct technology research to advance a
		  nationwide interoperable public safety broadband network, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Public Safety Broadband Network
			 Enabling Act.
		2.Public safety
			 broadband network standards and researchThe National Institute of Standards and
			 Technology Act is amended—
			(1)by redesignating
			 section 34 as section 35; and
			(2)by inserting after
			 section 33 the following:
				
					34.Public safety
				broadband network standards, research, and demonstration testbed
						(a)In
				generalThe Director
				shall—
							(1)document operational requirements for a
				nationwide interoperable public safety broadband network;
							(2)if necessary and practical, help to
				accelerate the development of national voluntary consensus standards for a
				nationwide interoperable public safety broadband network, including standards
				that address the requirements documented under paragraph (1);
							(3)conduct research and assist with the
				development of technologies and applications to advance wireless public safety
				communications; and
							(4)continue to develop and maintain a
				demonstration testbed for use by manufacturers, providers of commercial mobile
				services (as defined in section 332 of the Communications Act of 1934 (47
				U.S.C. 332)), and public safety agencies to evaluate advanced broadband
				communications equipment and software for use by the public safety
				community.
							(b)Research
				activitiesIn carrying out subsection (a)(3), the Director
				shall—
							(1)accelerate the development of communication
				capabilities between currently deployed public safety narrowband systems and a
				nationwide interoperable public safety broadband network;
							(2)seek to develop technologies, processes,
				and architectures that improve network security, resiliency, and
				trustworthiness; and
							(3)develop and implement a research roadmap
				that addresses the wireless communications needs of public safety entities
				beyond what can be provided by the current generation of broadband
				technology.
							(c)Coordination
							(1)In
				generalIn carrying out the
				activities described in this section, the Director shall coordinate with
				relevant Federal agencies, the private sector, and public safety
				organizations.
							(2)Working
				groupsThe Director shall
				convene working groups of relevant government and commercial stakeholders to
				achieve the requirements of this section, as
				appropriate.
							.
			3.Spectrum auction
			 proceedsFrom any trust fund
			 established in the Treasury of the United States after October 1, 2011,
			 consisting of proceeds from the auction of electromagnetic spectrum, there
			 shall be made available to the Director of the National Institute of Standards
			 and Technology, without further appropriation, $300,000,000 to carry out
			 section 34 of the National Institute of Standards and Technology Act, as
			 amended by section 2. Such amount shall remain available until expended.
		
